Citation Nr: 1242224	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 2006 for the award of service connection for chronic lymphocytic leukemia (CLL).  

2.  Entitlement to an effective date earlier than December 17, 2010 for the award of service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue being remanded, specifically, VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

For the reasons explained below, the issue of entitlement to an effective date earlier than December 17, 2010 for the award of service connection for ischemic heart disease is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In August 2006, the RO awarded service connection for CLL; the Veteran was notified of this determination in a letter that month that included a notice of procedural and appellate rights.  The Veteran disagreed with the assigned effective date and perfected an appeal but withdrew the appeal prior to issuance of a Board decision on the matter; the rating decision is final

2.  In February 2009, the Veteran submitted a claim for an earlier effective date for the award of service connection for CLL.  



CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date prior to April 24, 2006, for the award of service connection for CLL is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103, 20.1104 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

As will be explained below, the claim for an earlier effective date for the award of service connection for CLL lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks an effective date earlier than April 24, 2006 for the award of service connection for CLL.

In August 2006, the RO awarded service connection for CLL, effective April 24, 2006.  The Veteran was informed of this determination and of his right to appeal by a letter dated that month.  He filed a timely notice of disagreement and perfected his appeal following issuance of the statement of the case.  However, the Veteran withdrew his appeal in a December 2007 statement, prior to the certification of the appeal to the Board.  Withdrawal of a perfected appeal will be deemed a withdrawal of the notice of disagreement and the substantive appeal.  38 C.F.R. § 20.204.  Therefore, as the Veteran withdrew his appeal, the RO's August 2006 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In February 2009, the Veteran filed a claim for an effective date prior to April 24, 2006, for the award of service connection for CLL.      

In this case, the August 2006 decision awarded service connection for CLL, effective April 24, 2006.  The Veteran's current claim represents a free standing earlier effective date claim which is challenging a prior final decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to his failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  Although the Veteran did initially appeal the rating decision assigning the initial effective date, he subsequently withdrew that appeal, effectively rendering the rating decision final and the equivalent of an unappealed decision.  38 C.F.R. § 20.204. 

Here, the Veteran's current claim for entitlement to an effective date prior to April 24, 2006, for the award of service connection for CLL was filed after the August 2006 decision became final, and a claim alleging clear and unmistakable error in a prior decision has not been raised or adjudicated.  Accordingly, the Veteran's current claim for an effective date prior to April 24, 2006, for the award of service connection for CLL is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


ORDER

The appeal for an effective date prior to April 24, 2006, for the award of service connection for CLL is dismissed.


REMAND

The Veteran also seeks an effective date earlier than December 17, 2010 for the award of service connection for ischemic heart disease.  On February 19, 2003, he filed an original claim for service connection for a heart disability, claimed as residuals of a myocardial infarction.  Service treatment records were negative for a chronic cardiovascular condition.  The Veteran did not submit any medical evidence of treatment for his claimed heart condition, and the RO denied his claim for service connection because there was no evidence that his claimed condition existed or was related to his period of service.  He did not appeal that decision.

In December 2010 the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case of Nehmer v. United States Veterans Administration.  In a May 2011 rating decision, the RO granted service connection for ischemic heart disease on a presumptive basis due to the Veteran's exposure to herbicide agents in service, and assigned an effective date of December 17, 2010, the date that the RO received a statement from the Veteran indicating that he does have heart disease, and was recently treated for that disorder.  

Pursuant to the Agent Orange Act of 1991, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), effective as of August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  District court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  VA issued a regulation at 38 C.F.R. § 3.816 establishing the criteria for determining an effective date for service connection for a disease based on Agent Orange exposure.  According to the regulation, if a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816 (2012). 
  
Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, a proposed regulation pertaining to covered herbicide diseases under 38 C.F.R. § 3.816 notes that the effective date criteria of 38 C.F.R. § 3.816 should apply to all diseases on the list of presumptive Agent Orange diseases under 38 C.F.R. § 3.309 (e).  See generally 77 Fed. Reg. 47795 (August 10, 2012).  

The medical evidence of record received in conjunction with the current claim indicates that while hospitalized at the VA Medical Center (VAMC) in Kansas City in May 2003 for a transient ischemic attack, the Veteran underwent an echocardiogram which revealed concentric left ventricular hypertrophy and an ejection fraction of 65 percent, trace tricuspid regurgitation, no evidence of interarterial shunt, and no clear evidence of hypertrophic cardiomyopathy.  The physician did note that in the presence of basal septal hypertrophy there was a borderline increase in left ventricular outflow tract velocity, but no systolic anterior motion of mitral regurgitation.  A May 8, 2003 treatment report shows that the Veteran complained of a sudden onset of chest pain, but a cardiac evaluation was negative for ischemia, and no diagnosis of a heart disability was made.  A May 2007 echocardiogram noted normal left ventricular function and moderate concentric left ventricular hypertrophy.  The stress test was reportedly normal.  In a May 2009 private treatment report, the Veteran was noted to have presented to the emergency room with complaints of chills, fever, and body aches.  He reported a past medical history of coronary artery disease.  His chest was clear to percussion and auscultation.  Heart sounds were regular, and no murmur was found.  The diagnostic impression was one of possible coronary artery disease.  However, a confirmed diagnosis of coronary artery disease was not made.  

An October 21, 2010 private treatment record indicates that the Veteran had been treated due to a recent onset of exertional chest pain and shortness of breath.  He underwent a cardiac catheterization which revealed mild coronary artery disease.  On VA heart examination in March 2011, the examiner noted that the Veteran was first diagnosed with ischemic heart disease on October 21, 2010.  

It appears the record is incomplete.  Although the hospital summary from the May 2003 hospitalization is of record, the actual reports of the testing are not contained in the claims file.  Additionally, although VA treatment records dating from May 2006 to 2012 are of record, treatment records prior to May 2006 may be relevant to the issue on appeal.  Accordingly, relevant medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, it is unclear whether the findings during the May 2003 hospitalization represent some form of ischemic heart disease.  After the above development has been completed, and if there is no evidence of a diagnosis of ischemic heart disease prior to his 2003 date of claim, the file should be forwarded to the VA examiner who conducted the March 2011 VA examination, if available, to obtain an addendum opinion.  

Accordingly, this issue is REMANDED for the following:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for heart problems prior to October 2010.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran.  If the records cannot be obtained, the Veteran and his representative should be notified of such. 

2.  Request inpatient records from the Veteran's May 2003 hospitalization at the Kansas City VAMC and any relevant VA treatment records dating prior to May 2006.

3.  After the above has been completed to the extent possible and any available relevant records associated with the file, the claims file should be returned to the examiner who conducted the March 2011 VA heart examination if available.  The examiner should review the claims file and electronic VA treatment records, and provide an addendum opinion as to whether the medical evidence, to specifically include the May 2003 hospital report, reflects that the Veteran suffered from ischemic heart disease (to include coronary artery disease) during that hospitalization.  The examiner should explain why the objective findings reported during that hospitalization are/are not representative of ischemic heart disease.  If the March 2011 examiner is not available, the claims file should be forwarded to another physician for review and to obtain the requested opinion. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


